Vast Syckel J.
(dissenting). I am unable to agree with the majority of the court that it was not legal error to admit evidence in the trial court to show that the defendant below was insured against loss by reason of injury to the plaintiff ■while engaged in his employment.
The defendant, on cross-examination, was required to state the fact that he was so insured, and the name of the company which issued the policy. The testimony was objected to by the defendant’s counsel, and exception taken and sealed.
Was this testimony pertinent or relevant?
It did not tend to establish any fact which the plaintiff below was bound to prove, nor did it discredit the evidence of the defendant, or impair the value of his testimony. It cannot be justified on the ground that it was evidence produced to show that the defendant was interested in the result of the trial, because it did not show, but on the contrary disproved such interest.
The true relation of a party or witness to a cause is a proper subject of inquiry, so far as the circumstances attending that relation have any probative force in respect to the issue tried.
In this case the evidence could not legitimately be accorded any such effect; it was wholly irrelevant, and therefore inadmissible. If it was harmful to the defence, it was error in law to admit it.
After the evidence was presented, the plaintiff’s counsel had a right to comment upon it before the jury, and it may fairly he presumed that he did so. No inference adverse to the defendant’s case could legally have been drawn from such evidence, yet I cannot doubt that after the testimony was re*385ceived under objection, the jury would be inclined to think that the defendant did not exercise the care he would have observed if he had not been indemnified against loss by reason of negligence.
In that respect the testimony was prejudicial to him.
This was the view taken in the case of Wildrick v. Moore, in the Supreme Court of New York, General Term, reported in 22 N. Y. Sup. 1119.
I am therefore of the opinion that the judgment below should be reversed.
Justice Depue concurs in this opinion.
For affirmance — The Chancellor, Collins, Dixon, Garrison, Lippincott, Ludlow, Adams, Bogert, Hendrickson, Nixon, Vredenburgh. 11.
For reversal — Depue, Van Syckel. 2.